Mr. Presiding Justice Clark delivered the opinion of the court. This suit was brought upon a replevin bond. At the close of the plaintiff’s case it apeared that no proof had been made that a judgment in the replevin suit had been entered in favor of the parties for whose use the present action was brought. The plaintiff in error made a motion that the case be reopened in order that proof of the bond might be made, but the motion was denied for the reason that the record showed that a certified copy of the bond had been admitted in evidence by agreement. An inspection of the record develops that such was the fact. The plaintiff in error further moved that the case be reopened in order that a certified copy of the judgment and the record of the Appellate Court “in the appeal from the Circuit Court of Cook county in the case of the Perfect Knitting Mills v. M. Obstfeld et al.” might be offered in evidence. This motion was denied. It is insisted by the plaintiff in error that the court abused its discretion in so denying the motion. .The record in the case before us does not contain a copy of the record of the case in the Appellate Court referred to. The offer made was not sufficiently clear to enable us to say that the record sought to be introduced would have been sufficient to have allowed a judgment in the case before us properly to have been entered in favor of plaintiff in error, even if no defense had been interposed by the defendants in error. We have no means of knowing that it involved the subject matter of the present suit. The proper offer would have been that of a certified copy of the judgment of the Circuit Court and the order of the Appellate Court, if there was such an order, affirming such judgment of the Circuit Court. If it be assumed that the appeal was from a judgment entered in the Circuit Court in the replevin suit in favor of the plaintiff in error, the introduction of the record filed in the Appellate Court would not then have been sufficient. It was not the proper way to prove the fact that judgment had been entered in the Circuit Court, and there would still be lacking proof of affirmance of the judgment in the Appellate Court. The defendants claimed a set-off for goods claimed to have been sold and delivered to the usees of the plaintiff in error. It is unnecessary for us to determine whether proof of such set-off was properly admitted in the case, as upon the record there could have been no judgment rightfully entered against the defendants in error, if there had been no such proof of set-off. We find no error in the record such as should cause a reversal of the judgment, and the same is therefore affirmed. Affirmed nunc pro tunc as of April 20,1912.